FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 20-0547

 BAYLOR SCOTT & WHITE
 HEALTH, BAYLOR MEDICAL
 CENTER AT GRAPEVINE,
 RONALD JENSEN, D.O., TRENT                      §
 PETTIJOHN, M.D., AND TEXAS                      §
                                                                                Dallas County,
 HEART HOSPITAL OF THE                           §
 SOUTHWEST L.L.P. D/B/A THE                      §
                                                                                    5th District.
 HEART HOSPITAL BAYLOR                           §
 PLANO                                           §
 v.
 PATRICK ROUGHNEEN, M.D.,
 CHERIE ROUGHNEEN AND
 PATRICK T. ROUGHNEEN, M.D.,
 P.A.


                                                                             November 13, 2020

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioners, BAYLOR SCOTT & WHITE HEALTH, BAYLOR
 MEDICAL CENTER AT GRAPEVINE, RONALD JENSEN, D.O., TRENT PETTIJOHN,
 M.D., AND TEXAS HEART HOSPITAL OF THE SOUTHWEST L.L.P. D/B/A THE HEART
 HOSPITAL BAYLOR PLANO, pay all costs incurred on this petition.
                                                                               FILE COPY




      WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
the 22nd day of December, 2020.




                                               Blake A. Hawthorne, Clerk

                                               By Monica Zamarripa, Deputy Clerk